TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00465-CR



                                  John Crayton, Appellant

                                              v.

                                The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-08-302486, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant John Crayton filed a motion requesting that his appeal be dismissed. See

Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.



                                           __________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 27, 2009

Do Not Publish